     Case 2:20-cv-04868-CJC-SP Document 5 Filed 06/11/20 Page 1 of 5 Page ID #:7

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 20-4868-CJC (SP)                                             Date     June 11, 2020
 Title             JERRY ANDERSON v. ON HABEAS CORPUS




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                 n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not Be
                              Dismissed for Lack of Jurisdiction

       On May 27, 2020, petitioner filed a document titled “Requesting Investigation on
Habeas Petition Pertaining to Timeliness and Misconduct by Courts,” which the court has
docketed as a habeas petition under 28 U.S.C. § 2254 (“Petition”). But the “Petition”
does not in fact appear to be a true habeas petition that presents a cognizable claim for
federal habeas relief, among other defects. As such, it appears this court lacks
jurisdiction to grant the relief petitioner seeks.

                                    Failure to Name Proper Respondent

       As an initial matter, it appears this court lacks jurisdiction because petitioner fails
to name a proper respondent, or any respondent. Petitioner simply captions the matter
“In re Anderson Jerry Habeas Corpus (State) Investigation.”

       A habeas petition filed pursuant to 28 U.S.C. § 2254 by a petitioner who is
currently in custody under a state court judgment must name as respondent the state
officer who has custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 124
S. Ct. 2711, 159 L. Ed. 2d 513 (2004); 28 U.S.C. § 2242; Rule 2(a) of the Rules
Governing Section 2254 Cases in the United States District Courts (“If the petitioner is
currently in custody under a state-court judgment, the petition must name as respondent
the state officer who has custody.”). Thus, “[t]he default rule is that the proper
respondent is the warden of the facility where the prisoner is being held . . . .” Rumsfeld,
542 U.S. at 435; accord Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.
1994) (as amended May 18, 1994) (the proper respondent to the habeas petition is
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 5
     Case 2:20-cv-04868-CJC-SP Document 5 Filed 06/11/20 Page 2 of 5 Page ID #:8

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-4868-CJC (SP)                                  Date   June 11, 2020
 Title          JERRY ANDERSON v. ON HABEAS CORPUS

“typically . . . the warden of the facility in which the petitioner is incarcerated”). The
Ninth Circuit has held that the “[f]ailure to name the correct respondent destroys personal
jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended
May 8, 1996); see also Stanley, 21 F.3d at 360.

       Since petitioner here fails to name any respondent, this court lacks jurisdiction to
grant habeas relief. Were that the only problem, it could be easily remedied. But the
Petition suffers from more fundamental defects.

                       No Cognizable Claim for Federal Habeas Relief

       Section 2254 permits a federal court to entertain a habeas petition by a prisoner in
state custody “only on the ground that he is in custody in violation of the Constitution or
laws or treaties of the United States.” 28 U.S.C. § 2254(a); see Estelle v. McGuire, 502
U.S. 62, 67-68, 112 S. Ct. 475, 116 L. Ed. 2d 385 (“it is not the province of a federal
habeas court to reexamine state-court determinations on state-law questions”). Further,
“the essence of habeas corpus is an attack by a person in state custody upon the legality
of that custody, and . . . the traditional function of the writ is to secure release from illegal
custody.” Preiser v. Rodriguez, 411 U.S. 475, 484, 93 S. Ct. 1827, 36 L. Ed. 2d 439
(1973); Burnett v. Lampert, 432 F. 3d 996, 999 (9th Cir. 2005).

        Here, petitioner contends the trial court suppressed exculpatory evidence, and he
appears to ultimately seek the reversal of his conviction and release from custody. But
that is not what he seeks with the instant Petition. Instead, with this Petition, petitioner
apparently seeks evidence he wishes to use to bring his habeas claims in the state courts,
and perhaps later in federal court. He contends the state courts are covering each others’
errors by thwarting his efforts to obtain reporter’s transcripts and learn of the progress of
his state habeas petitions. He asks this federal court to investigate the state courts and
order the state courts to provide him with trial transcripts. This is well beyond the scope
of federal habeas relief.

       Most fundamentally, petitioner is not seeking release from custody with this
Petition. He is seeking transcripts and an investigation of the state courts. Absent a true
habeas claim that may result in petitioner’s release from custody, this court lacks
jurisdiction. See Baily v. Hill, 599 F.3d 976, 979-82 (9th Cir. 2010) (§ 2254’s
jurisdictional requirement includes that the habeas challenge be to the lawfulness of
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 2 of 5
     Case 2:20-cv-04868-CJC-SP Document 5 Filed 06/11/20 Page 3 of 5 Page ID #:9

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-4868-CJC (SP)                               Date   June 11, 2020
 Title          JERRY ANDERSON v. ON HABEAS CORPUS

petitioner’s custody).

                          Lack of Jurisdiction Over the State Courts

       Even if the Petition could somehow be construed as seeking release from custody,
petitioner is asking this federal court to investigate the state courts and order the state
courts to prepare and release transcripts. That is something this court lacks jurisdiction to
do. Although certain federal courts have the power to direct lower federal courts to take
certain actions under 28 U.S.C. § 1651(a), that statute does not give the federal courts
authority over state courts. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
89, 106, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984) (Eleventh Amendment prohibits federal
district court from ordering state officials to conform their conduct to state law). Thus, a
petition seeking to compel a state official to take or refrain from some action is frivolous
as a matter of law. Demos v. U.S. Dist. Ct., 925 F.2d 1160, 1161-62 (9th Cir. 1991); see
Robinson v. Cal. Bd. of Prison Terms, 997 F. Supp. 1303, 1308 (C.D. Cal. 1998) (federal
courts are without power to issue writs of mandamus to direct state agencies in the
performance of their duties).

       Simply put, this court does not have authority to review state court decisions,
particularly on matters such as preparation and release of transcripts. To the extent
petitioner is asking this court to overturn the state court’s denials of his transcript
requests, the Rooker-Feldman doctrine bars the request. The Rooker-Feldman doctrine,
derived from two United States Supreme Court opinions, provides that federal district
courts may exercise only original jurisdiction; they may not exercise appellate
jurisdiction over state court decisions. See D.C. Ct. App. v. Feldman, 460 U.S. 462, 482-
86, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16, 44 S. Ct. 149, 68 L. Ed. 362 (1923); Bennett v. Yoshina, 140 F.3d 1218, 1223
(9th Cir. 1998) (as amended). Review of state court decisions may be conducted only by
the United States Supreme Court. See Feldman, 460 U.S. at 476, 486; Rooker, 263 U.S.
at 416; see also 28 U.S.C. § 1257.

                                      Younger Abstention

       Additionally, by asking this court to investigate the state courts and order them to
produce transcripts in the midst of petitioner’s state habeas efforts, petitioner is asking
this court to interfere in state court proceedings. In Younger v. Harris, 401 U.S. 37, 91 S.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 3 of 5
     Case 2:20-cv-04868-CJC-SP Document 5 Filed 06/11/20 Page 4 of 5 Page ID #:10

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-4868-CJC (SP)                                  Date   June 11, 2020
 Title          JERRY ANDERSON v. ON HABEAS CORPUS

Ct. 746, 27 L. Ed. 2d 669 (1971), the Supreme Court held that a federal court was
prohibited from enjoining a state criminal proceeding without a valid showing of
“extraordinary circumstances” that warrant federal intervention. Id. at 43-54. Younger
abstention principles apply to federal habeas proceedings. See Brown v. Ahern, 676 F.3d
899, 900-03 (9th Cir. 2012). Under the Younger abstention doctrine, federal courts may
not stay or enjoin pending state criminal court proceedings, nor grant monetary damages
for constitutional violations arising from them. Mann v. Jett, 781 F.2d 1448, 1449 (9th
Cir. 1986). Younger abstention is appropriate when: (1) the state court proceedings are
ongoing; (2) the proceedings implicate important state interests; and (3) the state
proceedings provide an adequate opportunity to raise the constitutional claims.
Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 102 S.
Ct. 2515, 73 L. Ed. 2d 116 (1982); Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617
(9th Cir. 2003). When the Younger elements are present, the federal court may exercise
jurisdiction only when state proceedings are conducted in bad faith or an extraordinary
circumstance exists. Baffert, 332 F.3d at 617.

       Here, it appears petitioner is in still presenting his habeas claims to the state courts,
and wants this federal court to assist him in that effort. His habeas petitions are a
challenge to his criminal conviction, and as such implicate important state interests. See
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 13, 107 S. Ct. 1519, 95 L. Ed. 2d 1 (1987)
(enforcement of state court judgments and orders implicates important state interests).
Further, there is no reason petitioner cannot raise his claims about trial transcripts in
those state habeas proceedings. Indeed, it appears he has sought to do just that based on
the copy of his habeas petition to the California Court of Appeal he included with the
instant Petition. Accordingly, all the Younger elements are present, and for this reason
also this court cannot investigate or otherwise take action against the state courts as
petitioner requests.

                                      Order to Show Cause

       In sum, it appears this court lacks jurisdiction and otherwise cannot grant the relief
petitioner seeks for multiple reasons. But the court will not adjudicate this matter without
giving petitioner an opportunity to be heard. Accordingly, the court hereby issues an
ORDER TO SHOW CAUSE why the petition should not be dismissed for failure to
name a proper respondent, failure to raise a cognizable federal habeas claim, lack of
jurisdiction over the state courts, and the need to abstain under Younger. Petitioner is
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 4 of 5
     Case 2:20-cv-04868-CJC-SP Document 5 Filed 06/11/20 Page 5 of 5 Page ID #:11

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 20-4868-CJC (SP)                             Date   June 11, 2020
 Title          JERRY ANDERSON v. ON HABEAS CORPUS

ordered to file with the court a written response to the Order to Show Cause on or before
July 13, 2020.

      In his response to the Order to Show Cause, petitioner may set forth any reasons he
wishes to argue against the dismissal of the action. The court warns petitioner that
failure to timely file and serve a response as directed in this Order will result in a
recommendation that this action be dismissed without prejudice for lack of
jurisdiction, for failure to prosecute, and/or for failure to obey court orders.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 5 of 5
